Citation Nr: 0805242	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-31 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable disability rating for right 
ear hearing loss.

2.  Entitlement to service connection for visual impairment.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
February 1997.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

FINDINGS OF FACT

1.  The veteran has Level I hearing loss in the right ear; 
service connection has not been established for hearing loss 
of the left ear and, by VA regulation, any hearing loss of 
this ear is considered to be at Level I.  

2.  Trauma to the right eye or a chronic eye disability were 
not shown in service.  Congenital or developmental defects 
and refractive error of the eye, among other things, are not 
diseases or injuries within the meaning of applicable 
legislation.

3.  There is no competent medical opinion of record linking 
the veteran's post-service cataract removal to his period of 
active duty service.  Any current visual impairment is 
unrelated to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 
4.130, Diagnostic Code (DC) 6100 (2007).  

2.  Visual impairment was not incurred in or aggravated by 
the veteran's period of active duty service.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Right Ear Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

Therefore, the Board has considered the potential application 
of various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007); Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Reasonable doubt as to the degree 
of disability will be resolved in the veteran's favor.  38 
C.F.R. § 4.3. 

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the puretone threshold average and 
speech discrimination percentage scores.  38 C.F.R. § 
4.85(b), Table VI.  

Further, the regulation include additional provisions that 
pertain to "exceptional patterns of hearing impairment" 
under 38 C.F.R. § 4.86.  Specifically, when the puretone 
threshold at each of the four specified frequencies (1,000, 
2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table 
VI or Table VIa is to be used, whichever results in the 
higher numeral.  38 C.F.R. § 4.86(a) (2007).  

Additionally, when the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral.  38 C.F.R. § 4.86(b) (2007).  

Disability ratings are assigned by combining a level of 
hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered).

The veteran underwent a VA audiological evaluation in March 
2004.  At that time, puretone thresholds, in decibels (dB), 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
35
30
LEFT
N/A
N/A
N/A
N/A
N/A

The average puretone threshold was 30 dB in the right ear and 
speech audiometry revealed speech recognition ability of 96 
percent in the right ear.

As the nonservice-connected left ear is considered as Level 
I, and applying the results of this examination to Table VI 
yields a Roman numeral value of I for the right ear.  
Applying these values to Table VII, the Board finds that the 
veteran's hearing loss is properly evaluated as zero percent 
disabling.  Based on the above audiological findings, the 
provisions of 38 C.F.R. § 4.86(a) or (b) are not for 
application.  

The  Board notes that the veteran underwent a private 
audiological evaluation in February 2006.  While this test 
cannot be used for evaluation purposes as it does not comply 
with the requirements of 38 C.F.R. § 4.85(a), a review of the 
findings are consistent, if not slightly better, than the 
March 2004 VA examination.  

No other medical records contain the puretone threshold 
average and speech discrimination percentage scores needed to 
determine the level of hearing loss according to VA 
regulation.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
compensable disability rating for right ear hearing loss.  38 
C.F.R. §§ 4.3, 4.85, DC 6100.  

The Board notes that the veteran indicated his right ear 
hearing loss had worsened in correspondence dated September 
2005.  However, he specified that this worsening of the 
condition was due to constant ringing.  In an August 2006 
rating decision, the RO denied service connection for 
tinnitus.  As he has yet to appeal from that decision, the 
issue of service connection for tinnitus is not currently 
before the Board.  

The Board has also considered whether staged ratings are 
appropriate but finds no distinct time periods where the 
veteran's symptoms warranted a different rating.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

Next, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected right ear hearing loss has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  

II.  Service Connection for Visual Impairment

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, service medical records show that the veteran 
complained of blurry vision starting in July 1973 and was 
eventually prescribed eyewear.  In a February 1979 eye 
consultation he was diagnosed as having myopic changes 
"probably due to diabetic changes."  However, there is no 
other reference to "diabetic changes" in the record and the 
veteran has not been diagnosed with diabetes.  

In March 1982 and July 1993 eye consultations, he was 
diagnosed as having myopic astigmatism.  He was also 
diagnosed with compound myopic astigmatism in December 1984 
and December1990 eye consultations.  At the December 1990 
consultation, he also complained of eyelid spasms.  In 
February 1996, he received an optometric examination after 
again complaining of a twitching left eyelid.  

In correspondence dated September 2005, the veteran claimed 
that his notes indicated in-service treatment for injuries to 
his right eye in November 1977 and December 1990.  However, 
the evidence of record does not support this allegation.  In 
the same correspondence, he alleged that he was treated for 
eye injuries in service on 13 separate occasions.  However, 
review of the evidence reveals that he was merely seen for 
complaints of blurred vision on 11 of these dates.  He was 
only treated for physical trauma to the left eyelid on two 
occasions, as detailed below.

In December 1978, the veteran was treated in the emergency 
room for a laceration of the left upper eyelid.  Upon 
examination, his visual acuity was within normal limits.  The 
laceration was approximately 2-inches long and 1/2-inch deep, 
and treated with bacitracin dressing.  In October 1980, he 
again received treatment for a laceration of the left upper 
eyelid.  Treatment records indicated a 3-centimeter 
laceration above the left eye.  There was no loss of sight 
and no blurred vision as a result of the injury.  His wound 
was treated with a suture.  

A March 1996 report of medical examination indicated that the 
veteran's visual acuity and refraction were within normal 
limits.  However, the same report indicated that he had 
defective distant vision, corrected to 20/20 in the right eye 
and 20/17 in the left eye with prescription eyewear.  Based 
on the above, the Board finds no evidence of a chronic eye 
disorder during military duty other than an astigmatism.

Post-service medical evidence shows that the veteran 
continued to receive eye consultations for defective vision 
diagnosed as myopia, presbyopia, and astigmatism.  In May 
2001, he was diagnosed with a cataract of the right eye and 
underwent phacoemulsification of the cataract with posterior 
intraocular lens implant the same month.  This is the first 
indication of a post-service eye disorder other than a defect 
of visual acuity. 

In this case, the Board emphasizes the multi-year gap between 
discharge from military service (1997) and initial reported 
symptoms related to a chronic eye disorder in 2001 (a 4-year 
gap).  Furthermore, when he sought treatment for the 
cataract, the veteran did not report that his eye disorder 
was related to active duty.  

The veteran's silence, when otherwise reporting his past 
medical history constitutes negative evidence.  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  To that end, the veteran underwent a VA eye 
examination in March 2005.  The examiner noted the veteran's 
history of "refractive disorder" as well as his history of 
cataract extraction.  Subjective complaints included trouble 
with glare, halos, headlights, and computer screens.  He also 
complained of dry eyes.  

Right eye vision was corrected to 20/20 and left eye vision 
was corrected to 20/20-2 with prescription eyewear.  The 
examiner diagnosed the veteran with pseudophakia of the right 
eye with symptomatic posterior capsular opacification.

In correspondence dated September 2005, the veteran alleges 
that his physicians have told him that his right eye cataract 
was caused by some sort of trauma to the eye.  However, there 
is no evidence that the right eye sustained any trauma in 
service.  Furthermore, there is no medical opinion directly 
relating the veteran's current vision problems to service.  
Therefore, there is no medical nexus between active duty and 
the veteran's current complaint.

The veteran concedes that he does not know what caused his 
current dry eye condition nor when or where he sustained the 
trauma which caused his right eye cataract.  Moreover, he 
asserts that he does not know whether his conditions are 
congenital or developmental in nature.  

To the extent that the veteran's complaints relate to blurry 
or worsening vision, the Board notes that congenital or 
developmental defects and refractive error of the eye, among 
other things, are not diseases or injuries within the meaning 
of applicable legislation.  38 C.F.R. § 3.303(c).  Such 
conditions are part of a life-long defect, and are normally 
static conditions which are incapable of improvement or 
deterioration.  See VAOGCPREC 67-90 (1990) at 1.  Because 
complaints of defective vision are simply refractory errors 
of the eyes, a claim based on diminished vision cannot be 
sustained as a matter of law.

With respect to both claims, the Board has considered the 
veteran's statements.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

With respect to the claim for an increased rating, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  The Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than the subjective evidence of an 
increased disability.  

With respect to the claim for service-connection, the Board 
has weighed the veteran's statements of relationship between 
his eye disorder and military service against the absence of 
a traumatic injury to the right eye as well as his history of 
compound myopic astigmatism in service and finds the 
objective evidence highly probative as to his condition at 
the time of his discharge from active duty.  

Moreover, given the lack of trauma to the right eye in 
service and no medical nexus between his current vision-
related complaints and active duty, the Board finds that, 
while the veteran is competent to describe his eye 
symptomatology, his statements are not credible as to in-
service incurrence.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran was sent letters in August 2003 and 
December 2003 that addressed all four notice elements and was 
sent prior to the initial RO decision in this matter.  The 
letters informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of the claim for service connection.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

However, these letters did not provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation or address the elements 
as described in Vazquez-Flores.  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the veteran's claim for a 
compensable disability rating for right ear hearing loss 
because in Dingess letters dated March 2006 and August 2006, 
he was provided with notice that disability ratings were 
assigned a rating from 0 to 100 percent under the schedule 
for evaluating disabilities as published in the Code of 
Federal Regulations, that disability ratings may be assigned 
at other levels, and that the nature and symptoms, severity 
and duration, and impact on employment were considered in 
determining disability ratings.  

Further, the veteran was informed that he should provide 
evidence reflecting the level of his disability, and provided 
examples of the type of evidence he could submit.  In fact, 
additional evidence was submitted and considered in rendering 
the decision.  He was also notified of the type of evidence 
necessary to establish an effective date for the disability 
on appeal; however, any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

Although the Dingess letters were not sent before the initial 
RO decision in this matter, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of an August 2006 supplemental statement of 
the case after the notice was provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and he has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

With respect to the Dingess requirements, in a March 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA treatment records.  The veteran submitted 
additional medical records and written statements.  

In addition, the veteran was afforded VA medical examinations 
in March 2004 and March 2005.  Significantly, neither he nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A compensable rating for right ear hearing loss is denied.

Service connection for visual impairment is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


